Citation Nr: 1824100	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  05-16 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

J. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from May 1981 to December 1981. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for a right knee condition. 

In August 2008, the Board denied service connection for a right knee disability (claimed as a right knee disorder). 

The Veteran then appealed the Board's August 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2009 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion For Remand (JMR), vacating the Board's decision and remanding the Veteran's claim to the Board. 

In May 2010 and March 2011 the Board remanded this appeal for further development.  In June 2012, the Board denied service connection for a right knee disorder, claimed as residuals of a right knee strain. 

The Veteran then appealed the Board's June 2012 decision to the Court.  In a December 2012 Order, the Court granted the parties' JMR, vacating the Board's decision and remanding the Veteran's claim to the Board. 

In June 2013, the Board again denied service connection for a right knee disorder, claimed as residuals of a right knee strain. 

The Veteran again appealed the Board's June 2013 decision to the Court.  In a June 2014 Order, the Court granted the parties' JMR, vacating the Board's decision and remanding the Veteran's claim to the Board.  The Board then remanded the appeal in October 2014, June 2016, and August 2017 for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Unfortunately, development actions performed in connection with the June 2016 and August 2017 remands did not comply with the Board's directives.  While the Board sincerely regrets this delay, the record reflects that further development is required.

This case was most recently remanded by the Board in August 2017 to obtain further information from the Veteran regarding his medical providers and to advise the Veteran that he may submit additional lay statements.  The remand also instructed the RO to schedule the Veteran for a VA examination, and if this was not possible due to the Veteran's incarceration, the RO was to contact the correctional facility and request that an examiner at the facility perform the examination.  The remand further provided that if neither of these two options were possible, the RO should then obtain an etiological opinion from a VA examiner, based upon a review of the claims file.  In addition, the examiner was to specifically address the March 2011 and January 2013 lay statements of record indicating that the Veteran was on crutches at the time of discharge. 

The Board notes that a November 2017 VA opinion is of record and the VA examiner noted that he was unable to examine the Veteran.  The examiner opined that it was less likely than not that the Veteran's right knee disability was incurred in or caused by the Veteran's active duty service.  However, the opinion did not specifically discuss the March 2011 lay statement by the Veteran's brother and the January 2013 lay statement by the Veteran's mother, which claimed that the Veteran returned from his period of service on crutches.  As such, the Board finds that this opinion was inadequate because it did not comply with the Board's August 2017 remand directives, and thus a new opinion must be obtained to address these lay statements.

Moreover, it is unclear whether the RO first attempted to schedule a VA examination or whether the RO contacted the facility where the Veteran is currently incarcerated to inquire whether a prison medical professional was willing and able to perform the requested examination.  The Board notes that in a June 2017 statement, the Veteran's attorney indicated that the Veteran had recently been relocated to the Cimarron Correctional Facility in Oklahoma.  There is no indication in the claims file that the RO contacted this facility to attempt to arrange an examination. 

The Court has long held that incarcerated veterans are entitled to the same care and consideration given to their fellow veterans.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (quoting Wood v. Derwinski, 1 Vet. App. 190 (1991)).  Additionally, the Court has cautioned that "those who adjudicate claims of incarcerated veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement."  Id.  In the instant case, it is unclear whether the RO made any attempt to tailor its assistance to the circumstances of the Veteran's confinement, and thus a remand is necessary to attempt to schedule the Veteran for a VA examination or an examination by a prison medical professional.

Following the Board's August 2017 remand, the Veteran submitted an affidavit dated October 2017 identifying the various facilities at which he has received medical treatment while incarcerated.  Specifically, the Veteran indicated that while he was incarcerated at Davis Correctional Facility in February or March of 2017, an x-ray was taken of his right knee.  He further indicated that he is currently located at Cimarron Correctional Facility.  However, it does not appear that the RO made any attempts to obtain copies of medical records from these facilities.  Therefore a remand is necessary in order to obtain these records. 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include records from Davis Correctional Facility and Cimarron Correctional Facility dated from January 2016 to the present, should be obtained.

All efforts to locate such records must be documented in the claims file.  Inform the Veteran of any unsuccessful efforts to obtain the records, and advise him that he may obtain and submit those records himself.

2.  After obtaining any outstanding records, schedule the Veteran for an appropriate VA examination to determine the onset and etiology of his claimed right knee disability. 

The RO should document all attempts to schedule the Veteran for a VA examination as follows:

a.) Contact the correctional facility in order to determine whether it is feasible for the Veteran to attend a VA examination or have a VA examiner conduct the examination at the correctional facility.

b.) If it is not possible to have a VA examiner conduct the examination, the RO should request that a medical professional at the correctional facility perform the examination.  

c.) If, after attempting to schedule an examination by a VA examiner or non-VA examiner at the correctional facility, the RO determines that a physical examination is not possible due to the Veteran's incarceration, the RO should arrange for the Veteran's claims file to be reviewed by an appropriate VA examiner so as to offer an etiological opinion.

The claims file must be reviewed by the examiner.  The examiner must diagnose all current right knee disabilities. 

Based on a review of the claims file, examination of the Veteran (if possible), and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (50 percent or greater probability) that any currently diagnosed right knee disabilities are related to and/or had their onset during his period of service.

The examiner must specifically acknowledge and discuss the Veteran's treatment for right knee strain during service in October 1981, the notation that his right knee was swollen, with secondary strain, pursuant to his November 1981 objective separation examination report, and his reports of right knee problems during service and since service.  The examiner must also specifically discuss the January 2013 lay statement from the Veteran's mother and the March 2011 lay statement from his brother, which both indicate that the Veteran returned from his period of service on crutches.

3.  After completing the above action, and any other indicated development, the Veteran's claim must be re-adjudicated.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




